Citation Nr: 9913505	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-17 268A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for seizure disorder.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse

ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to 
September 1973.

The issues currently before the Board of Veterans' Appeals 
(Board) arise from a RO rating decision dated in July 1996 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) located in St. Petersburg, Florida.

The veteran was afforded a personal hearing at the RO in July 
1997.

The issue regarding entitlement to service connection for 
headaches will be addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  The August 1995 RO decision, which denied the veteran's 
claim for entitlement to service connection for seizure 
disorder, constitutes the last final disallowance of the 
veteran's claim.

2.  The evidence received since the August 1995 RO decision 
is new and is so significant that it must be considered to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence received subsequent to the August 1995 RO 
decision, in which service connection for seizure disorder 
was denied, is new and material, and serves to reopen the 
veteran's claim.  38 U.S.C.A. §§ 5107(a), 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in essence, that 
entitlement to service connection for seizure disorder is 
warranted.  It is specifically asserted that the veteran did 
not have such a disorder prior to his service enlistment and 
that he began to experience seizures subsequent to being 
struck by an automobile in 1973 during his period of active 
duty.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303 (1998).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  

Service connection may also be granted for certain chronic 
diseases, including epilepsies, which become manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 
3.307, 3.309 (1998).

The evidence of record at the time of the RO's August 1995 
decision, which constituted the last final denial of the 
veteran's claim, may be briefly summarized.  No complaint or 
finding pertaining to any neurologic-related disability or 
injury was noted upon medical examination at service 
enlistment in December 1971.  A Statement of Medical 
Examination and Duty Status, dated in July 1973, indicates 
that the veteran had been admitted into a military hospital 
following injuries sustained when he and motor cycle struck 
by an automobile.  The injuries included a concussion.  A 
clinical record, dated later in July 1973, included a 
provisional diagnosis of cerebral contusion.  An August 1973 
clinical abstract is to the effect that there was no evidence 
of any brain damage.  The separation examination report 
contains no pertinent complaint or finding.  

The veteran was hospitalized at a VA hospital in August 1976.  
The clinical history indicated that the veteran had four 
spells in four weeks prior to his admission.  The spells 
appeared to be grand mal epilepsy.  While hospitalized a 
cerebral angiogram was performed.  The discharge diagnosis 
was adult onset seizure disorder of unknown etiology. 

A VA examination was conducted in December 1976.  At that 
time the veteran reported of loss of consciousness, seizures, 
and headaches.  Review of the history portion of the 
examination report shows that, contrary to earlier reports, 
the veteran did not receive any brain concussion in July 
1973.  It was also noted that the veteran was hospitalized at 
the VA hospital in Lexington, Kentucky in July 1976.  Records 
associated with this July 1976 VA hospital stay, with the 
exception of the above-mentioned final hospital summary, are 
not on file.  Neurologic examination revealed that no 
neuropathology was shown.  The diagnosis was seizure 
disorder, idiopathic, under control with medications.  

In January 1977 the RO denied the veteran's claim for 
entitlement to service connection for idiopathic seizure 
disorder.  It was noted that seizures were not reported in 
service, nor was there any indication of seizure activity 
until three following service.  

A May 1980 private medical diagnosis, supplied by Dr. 
Sanders, of Barbourville, Kentucky, indicated history of 
seizures and headaches relating to head injury in 1970.  A 
July 1980 VA hospital summary is shown to include diagnoses 
of headache and questionable seizure disorder.

From 1976 to March 1995 the veteran received intermittent 
treatment at VA facilities for various disorders.  A December 
1994 VA neurology clinic record shows that the veteran 
reported that he stopped taking seizure medications in 1975, 
and that he longer experienced grand mal seizures.  He did 
complain of periods of "spacing out," as well as chronic 
headaches.  

In August 1995 RO denied the veteran's claim for service 
connection for seizure disorder.  At that time, the RO found 
that the evidence added to the record since January 1977 was 
not new and material.  The veteran did not appeal that 
decision. The August 1995 RO decision is final.  38 U.S.C.A. 
§ 7105 (West 1991).
However, the veteran may reopen his claim by the submission 
of new and material evidence.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (1998).

 "New and material evidence" is defined at 38 C.F.R. 
§ 3.156(a) (1998) as:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The evidence received, concerning the veteran's claims on 
appeal, since the August 1995 RO decision, includes VA 
medical records and the transcript from a hearing held at the 
RO in July 1997.  

A July 1996 VA neurology clinic progress note includes 
diagnoses of complex partial seizures, post-traumatic 
temporal lobe epilepsy, and memory impairment secondary to 
the other two diagnoses.  A VA neurology clinic progress 
note, dated in July 1997, indicates that the veteran had both 
post traumatic seizure disorder and chronic post traumatic 
headaches due to a head injury sustained in a motorcycle 
accident occurring during his period of active duty.  

A review of the July 1997 personal hearing transcript reveals 
that the veteran testified that he sustained an inservice 
injury in 1973 as a result of being involved in a motorcycle 
accident.  He said he was diagnosed as having a concussion 
and that he was unconscious for between 30 to 60 minutes.  He 
stated that he experienced petit seizures and headaches 
following his return to duty.  The veteran's wife testified 
that she witnessed her husband having a seizure in 1975.  The 
veteran also testified that a physician had told him that his 
migraine headaches, which can last 24 hours and occur 
immediately after a seizure, were attributable to his seizure 
disorder. 

To summarize, the recently submitted VA medical record, dated 
in July 1997, contains an opinion that the veteran's seizure 
disorder was, in effect, due to a motorcycle accident 
incurred during the veteran's period of service.  The Board 
finds this opinion is probative to the issue and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  Thus, this evidence is new 
and material and the veteran's claim for service connection 
for seizure disorder is reopened.


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for seizure disorder has been 
reopened. 


REMAND

As indicated above, the Board has determined that new and 
material evidence has been received with regard to the 
veteran's claim for service connection for seizure disorder. 
It is now incumbent upon the RO to review the entire 
evidentiary record, in accordance with the regulatory and 
statutory provisions that govern the adjudication of a 
reopened claim, prior to any further Board consideration of 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board also finds that the veteran's claims for service 
connection for a seizure disorder and headaches are well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991).  Once it 
has been determined that a claim is well grounded, the VA has 
a statutory duty to assist the veteran in the development of 
evidence pertinent to that claim. 

A review of the record shows that the service medical records 
are incomplete.  The treatment records pertaining to the 
veteran's hospitalization in July 1973, after being struck by 
a vehicle, are not on file.  It is noted that the RO has 
unsuccessfully attempted to locate these records.  

The veteran has continued to receive treatment at a VA 
medical facility for seizures and headaches, which have been 
diagnosed as post-traumatic in nature.  In view of this fact, 
the Board is of opinion that a current VA examination should 
be conducted.  

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for seizure disorder and 
headaches since his release from active 
duty, to include from Dr. Sanders, of 
Barbourville, Kentucky.  The RO should 
then obtain all records, which are not on 
file.  It is also requested that RO 
notify the veteran that he may submit 
additional evidence and argument in 
support of his claims.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

3.  The RO should request the VAMC 
located in West Palm Beach, Florida to 
furnish any additional treatment records 
covering the period from July 1997 to the 
present.

4.  Thereafter, a VA examination should 
be conducted by a neurologist to 
determine the nature, extent, and 
etiology of any seizure disorder and 
headaches.  All indicated tests should be 
conducted.  The claims folder and a copy 
of this Remand must be furnished to the 
examiner for review in conjunction with 
the examination.  Following the 
examination and in conjunction with a 
review of the claims folder and this 
Remand, it is requested that the examiner 
set out all findings and render opinion 
an as to whether it is as likely as not 
that any seizure or headache disorder 
diagnosed is related to veteran's period 
of active service, particularly the 
injuries sustained in July 1973.   A 
complete rational for any opinions 
expressed must be included in the 
examination report.

5.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
further development is deemed necessary, 
or if the above-discussed development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  The RO should readjudicate the 
veteran's claim for service connection 
for seizure disorder on a de novo basis 
and headaches.  

If the benefits sought are not granted, the veteran and his 
representative should be furnished with a Supplemental 
Statement of the Case, to include the pertinent law and 
regulations regarding service connection, and an opportunity 
to respond. Thereafter, the case should be returned to the 
Board for further appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

